Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage device could be a signal. Examiner suggests amend to “a non-transitory computer-readable storage device”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

The term “sufficient” in claim 1, 7-8, 14 and 15 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests delete the term “sufficient”. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 7-8, 10-11, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (US 2011/0009734 (provided in the IDS)). 

3.	Addressing claim 1, Foley discloses a therapeutic ultrasound system, comprising:
one or more ultrasound transducer modules that are configured to generate ultrasound waves at a first power level and at a second power level, the first and 
an electronic controller in communication with the one or more ultrasound transducer modules, the electronic controller being programmed to cause the one or more ultrasound transducer modules to generate a first ultrasound wave at the first power level and detect a reflected ultrasound wave from the subject in response to the first ultrasound wave, determine a location of a target within the subject based on the detected reflected ultrasound wave, and, after determining the location of the target, generate a second ultrasound wave at the second power level focused at the target (see [0069-0070], [0074] and [0083]; imaging is first power level and high level power HIFU is second power level; especially [0083]).

4.	Addressing claims 2-4 and 7, Foley discloses:
wherein the one or more ultrasound transducer modules are housed in at least one of a wrist brace, a knee brace, a shoulder brace, a back brace, an ankle brace, a helmet, and a headphone (see [0155-0156] and Figs. 9C, 25-26; transducer house in tight brace or capable to be use as knee brace);
wherein generating the second ultrasound wave at the second power level focused at the target comprises: determining, based on the location of the target, at least one steering parameter for the one or more ultrasound transducer 
wherein generating the second ultrasound wave at the second power level focused at the target further comprises: determining, based on the location of the target, the second power level; and dynamically adjusting, based on the second power level, a power of the one or more ultrasound transducer modules (see [0083]; only after the focal point is positioned on a desired treatment site will the clinician increase the energy of the ultrasound pulses produced by the HIFU transducer to a level sufficient to achieve the desired therapeutic effect, e.g., to a level sufficient to necrose tissue…; based on when the focal point is position on a desired treatment site, the second power level is dynamically adjusted for the transducer);
wherein the one or more ultrasound transducer modules includes an imaging array that generate ultrasound waves at the first power level, the first power level being sufficient to produce an imaging effect of the target within the subject (see [0116]).

5.	Addressing claims 8, 10-11, 14-15 and 17-18, the system perform the method and require a computer-readable storage device to work therefore claims 8, 10-11, 14-15 and 17-18 are being rejected for the same reason as claims 1, 3-4 and 7. 
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2011/0009734).

8.	Addressing claims 9 and 16, Foley discloses a device in Figs. 9C and 25- 26 place at the thigh; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and place at the knee as a knee brace. This only require routine skill in the art. Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below. Transducer house in knee brace is well-known. 

9.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2011/0009734 (provided in the IDS)) and in view of Kabrams et al. (US 2020/0194120). 

. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0178927 (see [0016]; determine steering angle using machine-learned algorithm); US 2013/0217998 (see [0042]; ultrasound transducer housed in knee brace) and US 2013/0023715 (see [0116]; using machine-learned algorithm to move beam).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793